Citation Nr: 0638508	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 9, 1979, to 
September 9, 1979, and from July 9, 1981, to November 6, 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2002, a statement of the case was issued 
in August 2003, and a substantive appeal was received in 
October 2003.  The veteran was scheduled for a Board 
videoconference hearing in November 2005, however, he failed 
to appear.



FINDING OF FACT

Schizoaffective disorder was manifested within a year of 
separation from active service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, specifically 
schizoaffective disorder, is presumed to have been incurred 
in active duty service.  38 U.S.C.A. §§ 1112, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.384 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for an acquired psychiatric disorder, no further 
discussion of VCAA is necessary at this point.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
specifically schizoaffective disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

An examination performed for enlistment purposes in April 1979 
reflects that the veteran's psychiatric status was clinically 
evaluated as normal.  An examination performed for separation 
purposes in September 1979 reflects that the veteran's 
psychiatric status was clinically evaluated as normal.  The 
veteran reenlisted in July 1981.  An examination performed for 
reenlistment purposes in July 1981 reflects that the veteran's 
psychiatric status was clinically evaluated as normal.  On 
September 25, 1981, the veteran was hospitalized at the Naval 
Hospital for a psychiatric evaluation.  A mental status 
examination was completed, and the diagnosis was schizotypal 
personality disorder, and polydrug abuse, chronic.  As a result, 
the veteran was discharged from service on November 6, 1981.  

In October 1982, the veteran was admitted to the Olive View 
Medical Center due to destroying his house and stating that he 
was God.  Upon discharge 8 days later, the diagnosis was schizo-
affective disorder.  In November 1982, the veteran was again 
admitted to Olive View as he had been running around the 
neighborhood in a restless and agitated state, and was talking to 
imaginary people.  It was the opinion of the professional staff 
that he could harm himself, and that he was unable to take care 
of his own food, clothing, and housing needs.  Upon discharge 3 
days later, the diagnosis was major affective disorder.  

A December 1984 private medical record from Patton State Hospital 
reflects a diagnosis of schizophrenic reaction, chronic, 
paranoid.  An April 1987 private medical record reflects a 
diagnosis of bipolar disorder with psychotic features.

A February 2006 VA examiner has offered an opinion agreeing with 
the in-service diagnosis of schizotypal personality disorder, and 
noting that the symptoms could have been substance abuse induced 
and/or prodromal to what is a schizophrenia spectrum illness.  
The examiner also opined that the records do not provide evidence 
that there was a relation between service and the psychotic/mood 
Axis I illness, but do provide evidence that he had symptoms and 
impaired functioning from the time of entry as well as dating 
through his later adolescence.  Thus, the examiner opined that 
the hospitalization in service, and the episodes of psychotic 
mania occurring beginning a year after discharge, represent onset 
and progression of schizoaffective or bipolar disorder according 
to a natural course not affected by the Navy.  

Although the VA examiner suggests that the veteran exhibited 
psychotic symptomatology prior to service, during his 
adolescence, the objective evidence on file does not support 
such a finding.  As noted, the veteran's psychiatric state 
was evaluated as normal on examinations in April 1979, 
September 1979, and July 1981.  Consequently, the veteran is 
presumed to have entered service in July 1981 in sound 
condition as it pertains to his mental health.  See 
38 U.S.C.A. § 1132.  There is no objective medical evidence 
to rebut such presumption.  

As noted, during service in September 1981, the veteran was 
hospitalized and a diagnosis of schizotypal personality 
disorder was rendered.  Congenital or developmental defects 
such as personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Although the veteran's personality disorder was 
deemed schizotypal and the VA examiner has suggested that the 
symptomatology exhibited during service could have been 
prodromal to a schizophrenic illness, it is unclear whether 
the diagnosed disability constituted a psychiatric disability 
for VA purposes.  The evidence is clear, however, that a 
psychosis was diagnosed within a year of separation from 
service.  As detailed, the veteran was hospitalized in 
October 1982, approximately 11 months after separation from 
service, and a diagnosis of schizoaffective disorder was 
rendered.  Subsequent treatment records reflect treatment for 
and a current diagnosis of schizoaffective disorder.  
Pursuant to the recently enacted 38 C.F.R. § 3.384, 
schizoaffective disorder constitutes a psychosis for 
presumptive purposes.  See 38 C.F.R. §§ 3.307, 3.309.  As the 
veteran's schizoaffective disorder became manifest to a 
compensable degree within one year of separation from 
service, the Board finds that it is presumed that such 
disorder was incurred in service.  38 C.F.R. §§ 3.307, 3.309, 
3.384.  Service connection is therefore warranted on this 
basis.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, there is no detriment to the 
veteran as a result of any failure to fully comply with VCAA 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  


ORDER

Service connection for schizoaffective disorder is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


